DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-44 are pending in the instant application.  Claims 1-17 and 19-27 have been cancelled.  No claims have been added. Claims 30, 32, 35, 39, and 41 have been amended. Claims 42 and 43 have been newly added.  Pending claims 18 and 29-44 are found to be in condition for allowance.



Response to Remarks
	103
	Applicant’s remarks as filed on April 22, 2021 have been considered by the examiner and are found to be persuasive.  The rejection of the pending claims under 35 USC 103 in view of the applied prior art of record is hereby withdrawn.




Allowable Subject Matter
	Claims 18 and 29-44 are allowed over the prior art of record.


In regards to claims 18 and 29-44, the examiner agrees with the reasoning as provided by Applicant in the Remarks as filed on April 22, 2021. There was no Non Patent Literature (NPL) found as close prior art disclosing the claimed subject matter. Therefore, claims 18 and 29-44 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687